    Case 1:20-cv-00775-CFC Document 9 Filed 06/16/20 Page 1 of 11 PageID #: 642




                  IN THE UNITED SATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

MANHATTAN TELECOMMUNICATIONS
CORP., D/B/A METROPOLITAN
TELECOMMUNICATIONS, A/K/A
METTEL,

              Plaintiff,                            C.A. No. 20-775-CFC

        v.

GRANITE TELECOMMUNICATIONS, LLC,

              Defendant.


         MOTION FOR CONTINUED CONFIDENTIAL TREATMENT

        In accordance with this Court’s June 9, 2020 Order, and pursuant to Federal

Rule of Civil Procedure 5.2, and Local Rule of Civil Practice and Procedure of the

United States District Court for the District of Delaware 5.1.3,1 Plaintiff Manhattan

Telecommunications Corp., D/B/A Metropolitan Telecommunications, A/K/A

Mettel (“MetTel”), by and through its counsel, moves for entry of an order

granting the continued confidential treatment of Exhibit B to the Notice of

Removal, filed by Defendant Granite Telecommunications, LLC (“Granite”). In

support of this Motion, MetTel states as follows:
1
  Local Rule of Civil Practice and Procedure of the United States District Court for
the District of Delaware 5.1.3 requires that documents placed under seal be filed in
accordance with CM/ECF procedures, which in turn requires that the authority for
filing a document under seal be provided by a protective order or other order of the
Court.
 Case 1:20-cv-00775-CFC Document 9 Filed 06/16/20 Page 2 of 11 PageID #: 643




                                    Introduction

      1.     On June 9, 2020, Granite filed a Notice of Removal, removing an

action between MetTel and Granite from the Court of Chancery to the District

Court for the District of Delaware. In accordance with 28 U.S.C. § 1446(a),

Granite attached as Exhibit A to the Notice of Removal all public pleadings,

process, orders, and other filing in the Court of Chancery.

      2.     Because some of the pleadings in Granite’s removal papers were filed

as “Confidential Filings” in the Court of Chancery, Granite sought leave to file

those “Confidential Filings” separately as Exhibit B to the Notice of Removal.

      3.     On June 9, 2020, this Court denied Granite’s motion and ordered that

MetTel file a motion to maintain the documents in Exhibit B under seal.

                              Procedural Background

      4.     On May 19, 2020, MetTel filed a Verified Complaint against Granite

in the Court of Chancery. In its Verified Complaint, MetTel alleged that Granite

was spreading false and defamatory statements about MetTel’s financial condition

and was engaged in an effort to tortiously interfere with MetTel’s contractual

relationships with its customers.

      5.     MetTel sought immediate injunctive relief to prevent further

irreparable harm to its business. To obtain such relief, MetTel filed a Motion to




                                          2
 Case 1:20-cv-00775-CFC Document 9 Filed 06/16/20 Page 3 of 11 PageID #: 644




Expedite, a Motion for a Temporary Restraining Order, and an Opening Brief in

Support of the Motion to Expedite and Motion for a Temporary Restraining Order.

      6.     MetTel filed its initial pleadings under seal in accordance with Court

of Chancery Rule 5.1. As explained in more detail below, MetTel’s pleadings

cited specific statements made by Granite that are defamatory and part of an

ongoing effort to damage MetTel’s standing in the marketplace and tortiously

interfere with MetTel’s business relationships. Guided by the Court of Chancery’s

holding in CapStack Nashville 3 LLC v. MACC Venture Partners, 2018 WL

3949274 (Del. Ch. Aug. 16, 2018), MetTel filed its pleadings—which referred to

and repeated these statements—under seal.

      7.     On May 27, 2020, in accordance with Court of Chancery Rule 5.1,

MetTel filed the public, redacted version of its initial pleadings. MetTel’s public

version of these pleadings redacted the defamatory statements and the relevant

context surrounding them.     A copy of the public version of MetTel’s initial

pleadings is attached to this motion as Exhibit 1.

      8.     Granite also sought confidential treatment of its pleadings. On May

26, 2020, Granite filed a motion under Court of Chancery Rule 5.1 to extend

confidential treatment to its Answering Brief in opposition to MetTel’s request for

injunctive relief.   Granite noted that its opposition papers made reference to

MetTel’s pleadings, as well as other non-public business information.



                                         3
 Case 1:20-cv-00775-CFC Document 9 Filed 06/16/20 Page 4 of 11 PageID #: 645




      9.     On May 27, 2020 the Court of Chancery granted Granite’s motion to

file under seal. In its order, the Court of Chancery ordered that Granite may file its

Answering Brief, and any related papers, under seal as Confidential Filings. A

copy of the Court of Chancery’s Order is attached to this Motion as Exhibit 2.

      10.    In accordance with the Court of Chancery’s May 27 Order, Granite

filed its Answering Brief and related papers under seal. Granite’s Answering Brief

referred to the defamatory statements and included confidential material about its

and MetTel’s financial condition and business operations.

      11.    On June 4, Granite filed the public, redacted versions of its Answering

Brief and related papers. A copy of the public version of Granite’s opposition

papers is attached to this motion as Exhibit 3.

      12.    In its Reply Brief, MetTel refuted Granite’s arguments by referring to

and citing certain non-public information about MetTel’s financial position.

MetTel’s Reply Brief also further discussed the false and defamatory statements

made by Granite and explained how those statements are causing irreparable harm

to MetTel’s business. Accordingly, MetTel filed its Reply Brief under seal.

      13.    On June 8, 2020, MetTel filed the public, redacted version of its reply

papers. A copy of the public version of MetTel’s reply papers is attached to this

motion as Exhibit 4.




                                          4
 Case 1:20-cv-00775-CFC Document 9 Filed 06/16/20 Page 5 of 11 PageID #: 646




      14.   On June 9, 2020, Granite removed the case to this Court. D.I. 2.

Because the above-referenced pleadings and related papers were filed under seal as

“Confidential Filings” in the Court of Chancery, Granite sought leave to file these

papers under seal as Exhibit B to the Notice of Removal in this Court. D.I. 1.

      15.   MetTel does not oppose that request and, in this Motion, seeks the

continued confidential treatment of those documents that comprise Exhibit B.

These documents contain defamatory statements about MetTel and non-public

business information that were designated for confidential treatment in the Court of

Chancery by both MetTel and Granite. Good cause exists to file these same

documents under seal in this Court.

                                  Legal Standard
      16.   Although there is a “presumptive right of public access to pretrial

motions of a nondiscovery nature, whether preliminary or dispositive,” the right is

“not absolute.” In re Avandia Marketing, 924 F.3d 662, 672 (3d Cir. 2019)

(quoting In re Cendant Corp., 260 F.3d 183, 192–93 (3d Cir. 2001) and Bank of

Am. Nat’l Tr. & Sav. Ass’n v. Hotel Rittenhouse Assocs., 800 F.2d 339, 344 (3d

Cir. 1986)); see also Littlejohn v. Bic Corp., 851 F.2d 673, 677–78 (3d Cir. 1988).

The movant overcomes the presumption of access if it shows “that the interest in

secrecy outweighs the presumption.” In re Avandia Marketing, 924 F.3d at 672

(quoting Bank of Am., 800 F.2d at 344). The material needs to be “the material is



                                         5
 Case 1:20-cv-00775-CFC Document 9 Filed 06/16/20 Page 6 of 11 PageID #: 647




the kind of information that courts will protect and that disclosure will work a

clearly defined and serious injury to the party seeking closure.’” Id. (quoting

Miller v. Ind. Hosp., 16 F.3d 549, 551 (3d Cir. 1994)).

      17.     The Court applies a “good cause” standard to justify sealing or

redacting judicial records, which requires a “balancing process, in which courts

weigh the harm of disclosing information against the importance of disclosure to

the public.” Mosaid Techs. Inc. v. LSI Corp., 878 F. Supp. 2d 503, 507–08 (D.

Del. 2012).

      18.     With these principles in mind, MetTel respectfully requests the Court

grant continued confidential treatment to Granite’s Exhibit B. Here, good cause

exists on two separate grounds.

     Exhibit B Contains Defamatory Statements Causing Irreparable Harm

      19.     First, good cause exists because the papers contained in Exhibit B

include the statements that are causing irreparable harm to MetTel.         Further

dissemination of those statements would not serve the interests of justice and

would only inflict even greater harm to MetTel. The Court of Chancery’s decision

in CapStack Nashville 3 LLC v. MACC Venture Partners, 2018 WL 3949274 (Del.

Ch. Aug. 16, 2018) is instructive. In CapStack Nashville 3 LLC, the Court of

Chancery found that plaintiff had not demonstrated irreparable harm because the

pleadings that contained the allegedly defamatory statements were filed publicly:



                                         6
 Case 1:20-cv-00775-CFC Document 9 Filed 06/16/20 Page 7 of 11 PageID #: 648




            The filings in this case are a matter of public record; none
            of the parties’ papers have been filed under seal. Indeed,
            the Plaintiffs themselves attached to the Complaint the
            letters that contain the purportedly defamatory
            material. As a result, the allegedly false information the
            Defendants intend to convey to the SEC and other
            investors is already accessible to the public. It is unlikely,
            then, that further dissemination of this publicly available
            information would work irreparable harm on the
            Plaintiffs.

CapStack Nashville 3 LLC, 2018 WL 3949274, at *3.

      20.   If this Court were to discontinue the confidential treatment of the

pleadings that contain Granite’s defamatory statements, this Court would thwart

MetTel’s efforts to prevent further irreparable harm. As explained in MetTel’s

initial papers, these statements are causing serious irreparable harm to MetTel’s

reputation in the marketplace. These statements have damaged, and continue to

damage, current and potential customers’ trust in MetTel’s services and its

business, compromising existing and future relationships in a way that may never

be overcome. “The loss of control of reputation, loss of trade, and loss of goodwill

constitute irreparable injury.” Horizon Pers. Commc’ns, Inc. v. Sprint Corp., 2006

WL 2337592, at *24 (Del. Ch. Aug. 4, 2006).

      21.   It is important to note that MetTel has voluntarily dismissed the action

in this Court to assert a new Verified Complaint in the Court of Chancery. MetTel

continues to be irreparably harmed by Granite’s defamatory statements and

tortious conduct. MetTel seeks to re-new its efforts to obtain injunctive relief in


                                          7
 Case 1:20-cv-00775-CFC Document 9 Filed 06/16/20 Page 8 of 11 PageID #: 649




the Court of Chancery.        MetTel’s new Court of Chancery Complaint is

substantially similar to the pleadings included in Exhibit B and references the same

language previously redacted.

      22.    If this Court were to deny MetTel’s and Granite’s request to file

Exhibit B under seal, this Court would, in a sense, be placing a finger on the scales

in favor of allowing Granite to continue to harm MetTel. See Pansy v. Borough of

Stroudsburg, 23 F.3d 772, 787 (3d Cir. 1994) (“It is appropriate for courts to order

confidentiality to prevent the infliction of unnecessary or serious pain.”).

Requiring Exhibit B to be public and un-redacted would cause “serious injury” to

MetTel. In re Avandia Marketing, 924 F.3d at 672.

             Exhibit B Contains Confidential Financial Information

      23.    Second, good cause exists because the pleadings contain sensitive,

non-public financial information.

      24.    MetTel’s and Granite’s financial information is central to both the

claims and defenses in this case.      MetTel alleges Granite is spreading false

statements about MetTel’s financial condition as part of an effort to interfere with

MetTel’s business. Granite argues the statements are true.

      25.    For its part, MetTel redacted information about its financial state,

including specific information and details about a revolving line of credit. This

information is sensitive, non-public, and confidential. See Mosaid Techs. Inc. v.



                                         8
 Case 1:20-cv-00775-CFC Document 9 Filed 06/16/20 Page 9 of 11 PageID #: 650




LSI Corp., 878 F. Supp. 2d 503, 511 (D. Del. 2012) (noting that “terms that relate

to pricing, valuation, monetary payments, and financial information should be

protected”).

      26.      Likewise, Granite redacted sensitive, non-public, confidential

information about its relationship with its customers, its negotiations with other

carriers, and details about certain payment obligations. MetTel acknowledges that

such information is sensitive, non-public, and confidential. See United States v.

Dentsply Int’l, Inc., 187 F.R.D. 152, 159 (D. Del. 1999) (issuing protective order

for “sales and marketing plans, financial forecasts, margin, pricing, cost and

customer information”). MetTel does not oppose Granite’s request to maintain

confidential treatment of this information. The Third Circuit has held that courts

may seal judicial records “where they are sources of business information that

might harm a litigant’s competitive standing.” Mosaid Techs. Inc., 878 F. Supp. 2d

at 507 (quoting Littlejohn, 851 F.2d at 678). This Court has also found good cause

to redact “confidential financial information,” which “could cause real and serious

harm” if disclosed, and is “the sort of material that courts have frequently

redacted.” Mosaid Techs., 878 F. Supp. 2d at 510. The Court also noted that good

cause exists to seal or redact information such as “the pricing terms in license

agreements, some other non-public financial information, trade secrets, and other

proprietary technology.” Delaware Display Grp. LLC v. LG Elecs. Inc., 221 F.



                                        9
Case 1:20-cv-00775-CFC Document 9 Filed 06/16/20 Page 10 of 11 PageID #: 651




Supp. 3d 495, 497 (D. Del. 2016); see also Fed. R. Civ. P. 26(c)(1)(G) (identifying

“confidential research, development, or commercial information” as one category

of information that can be protected via court order).

      27.    The pleadings in Exhibit B contain confidential financial information.

These pleadings were properly filed under seal—and the confidential information

was properly redacted—in accordance with both the Court of Chancery’s May 27

Order and Court of Chancery Rule 5.1.            Good cause exists to maintain the

confidential treatment of these pleadings in this Court.         Granite should be

permitted to file its Exhibit B under seal.

                                   CONCLUSION

      28.    MetTel, therefore, respectfully requests entry of the attached Order:

(1) maintaining Exhibit B under seal; and (2) requiring Granite to file a public

version of Exhibit B with only the confidential information redacted in compliance

with Local Rule 5.1.3 and CM/ECF procedures. To the extent necessary, MetTel

will also comply with all applicable local rules and procedures regarding filing

under seal through the Court’s CM/ECF system.

Dated: June 16, 2020                          K&L GATES LLP

                                              /s/ Steven L. Caponi
                                              Steven L. Caponi (No. 3484)
                                              Matthew B. Goeller (No. 6283)
                                              600 N. King St., Suite 901
                                              Wilmington, DE 19801
                                              Tel: (302) 416-7000


                                          10
Case 1:20-cv-00775-CFC Document 9 Filed 06/16/20 Page 11 of 11 PageID #: 652




                                      steven.caponi@klgates.com
                                      matthew.goeller@klgates.com

                                      Attorneys for Plaintiff




                                    11
